Exhibit 99.1 CONDENSED CONSOLIDATED INTERIM FINANCIAL STATEMENTS OF SILVECREST MINES INC. FOR THE THREE MONTHS ENDED MARCH 31, 2 (UNAUDITED) MANAGEMENT’S RESPONSIBILITY FOR FINANCIAL REPORTING CONDENSED CONSOLIDATED INTERIM FINANCIAL REPORTING The accompanying condensed consolidated interim financial statements of SilverCrest Mines Inc. (“the Company”) have been prepared by management in accordance with International Financial Reporting Standards (“IFRS”). Management acknowledges responsibility for the preparation and presentation of the condensed consolidated interim financial statements, including responsibility for significant accounting estimates and the choice of accounting principles and methods that are appropriate to the Company‘s circumstances. Management is responsible for establishing internal controls over financial reporting for the Company. Management has designed and implemented internal controls over financial reporting that provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with IFRS. The Audit Committee of the Board of Directors meets periodically with Management to review results of the condensed consolidated interim financial statements and related financial reporting matters prior to submitting the condensed consolidated interim financial statements to the Board of Directors for approval. The Audit Committee is appointed by the Board of Directors and all of its members are independent directors. The condensed consolidated interim financial statements have been approved by the Board of Directors on the recommendation of the Audit Committee. 1 SILVERCREST MINES INC. Table of Contents Page Condensed Consolidated Statements of Financial Position 3 Condensed Consolidated Interim Statements of Operations and Comprehensive Earnings 4 Condensed Consolidated Interim Statements of Cash Flows 5 Condensed Consolidated Interim Statements of Changes in Shareholders’ Equity 6 Notes to the Condensed Consolidated Interim Financial Statements 7 – 20 2 SILVERCREST MINES INC. CONDENSED CONSOLIDATED STATEMENTS OF FINANCIAL POSITION (UNAUDITED PREPARED BY MANAGEMENT) (Expressed in United States Dollars) AS AT March 31, 2013 December 31, 2012 ASSETS Current Assets Cash and cash equivalents $ $ Short term investments Amounts receivable Prepaid expenses Inventory (note 5) Total Current Assets Non-Current Assets Value added taxes receivable Property, plant and equipment (note 6) Exploration and evaluation assets (note 7) Total Non-Current Assets TOTAL ASSETS $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Current Liabilities Accounts payable and accrued liabilities $ $ Deferred revenue (note 8) Total Current Liabilities Non-Current Liabilities Asset retirement obligations Deferred revenue (note 8) Deferred tax liability (note 17) Total Non-Current Liabilities Total Liabilities Shareholders’ Equity Capital stock (note 9) Reserves (note 9) Accumulated other comprehensive loss ) ) Retained earnings (deficit) ) Total Shareholders' Equity TOTAL LIABILITIES AND SHAREHOLDERS’ EQUITY $ $ Nature of operations (note 1) Commitments (note 6) Subsequent Events Approved by the Board and authorized for issue on May 14, 2013. “J. Scott Drever” Director “Barney Magnusson” Director The accompanying notes are an integral part of these condensed consolidated interim financial statements. 3 SILVERCREST MINES INC. CONDENSED CONSOLIDATED INTERIM STATEMENTS OF OPERATIONS AND COMPREHENSIVE EARNINGS (UNAUDITED PREPARED BY MANAGEMENT) (Expressed in United States Dollars) For the three months ended March 31, Revenues (note 10) $ $ Cost of sales (note 11) ) ) Depletion, depreciation and accretion ) ) Mine operating earnings Income (expenses) General and administrative expenses (note 12, 14) ) ) Share-based compensation (note 9) ) ) Foreign exchange gain Interest income Loss on derivative instruments - ) ) ) Earnings before taxes Taxes Current income tax expense ) ) Deferred tax recovery - Net earnings Other comprehensive (loss) earnings Exchange (loss) gain in translation to US Dollars ) Comprehensive earnings for the period $ $ Earnings per common share (note 13) Basic $ $ Diluted $ $ Weighted average number of common shares outstanding The accompanying notes are an integral part of these condensed consolidated interim financial statements. 4 SILVERCREST MINES INC. CONDENSED CONSOLIDATED INTERIM STATEMENTS OF CASH FLOWS (UNAUDITED PREPARED BY MANAGEMENT) (Expressed in United States Dollars) For the three months ended March 31, CASH FLOWS FROM OPERATING ACTIVITIES Net earnings for the period $ $ Items not affecting cash: Depletion, depreciation and accretion Interest income ) ) Share-based compensation Unrealized foreign exchange loss ) ) Loss on derivatives - Derivative revenue recorded (note 10) - ) Deferred revenue (note 8) ) ) Current income tax expense Deferred tax recovery ) - Cash flows before changes in working capital items Amounts receivable Taxes receivable ) ) Prepaid expenses ) ) Inventory ) ) Accounts payable and accrued liabilities ) ) Cash flows before income taxes Income taxes paid ) - Net cash provided by operating activities CASH FLOWS FROM FINANCING ACTIVITIES Capital stock issuance costs ) - Warrants exercised Stock options exercised Net cash provided by financing activities CASH FLOWS FROM INVESTING ACTIVITIES Property, plant and equipment ) ) Exploration and evaluation ) ) Interest received Net cash used in investing activities ) ) Impact of exchange rate changes on cash and cash equivalents ) Change in cash and cash equivalents, during the period ) CASH AND CASH EQUIVALENTS, beginning of the period CASH AND CASH EQUIVALENTS, end of the period $ $ Cash and cash equivalents is represented by: Cash $ $ Cash equivalents Designated cash - $ $ Supplemental disclosure with respect to cash flows (note 15) The accompanying notes are an integral part of these condensed consolidated interim financial statements. 5 SILVERCREST MINES INC. CONDENSED CONSOLIDATED INTERIM STATEMENTS OF CHANGES IN SHAREHOLDERS’ EQUITY (UNAUDITED PREPARED BY MANAGEMENT) (Expressed in United States Dollars) Capital Stock Reserves Accumulated (Deficit)/ Total Number Amount Share-Based Comprehensive Retained Earnings Payments Loss Balance at December 31, 2011 $ $ $ ) $ ) $ Warrants exercised ) - - Stock options exercised ) - - Share-based compensation - Net earnings for the period - Currency translation adjustment - Balance at March 31, 2012 ) ) Warrants exercised ) - - Stock options exercised ) - - Issuance of capital stock - - - Share issuance costs - ) - - - ) Share-based compensation - Net earnings for the period - Currency translation adjustment - Balance at December 31, 2012 ) ) Warrants exercised ) - - Stock options exercised ) - - Share issuance costs - ) - - - ) Share-based compensation - Net earnings for the period - Currency translation adjustment - - - ) - ) Balance at March 31, 2013 $ $ $ ) $ $ The accompanying notes are an integral part of these condensed consolidated interim financial statements. 6 SILVERCREST MINES INC. NOTES TO THE CONDENSED CONSOLIDATED INTERIM FINANCIAL STATEMENTS (UNAUDITED) (Expressed in United States Dollars) THREE MONTHS ENDED March 31, 2013 and 2012 TSX.V:SVLNYSE MKT: SVLC 1.NATURE OF OPERATIONS SilverCrest Mines Inc. (“SilverCrest” or the “Company”) is incorporated under the jurisdiction of the Province of British Columbia, Canada pursuant to the British Columbia Business Corporations Act.The Company is engaged in mining at the Santa Elena Mine in Mexico and is involved in related activities including acquisition, exploration, development, extraction, processing and reclamation. The head office and principal address of the Company is 570 Granville Street, Suite 501, Vancouver, BC, Canada, V6C 3P1. The address of the Company’s registered and records office is 19th Floor, 885 West Georgia Street, Vancouver, BC, Canada, V6C 3E8. SilverCrest is a public company which is listed on the TSX Venture Exchange (under the symbol SVL) and the NYSE MKT (under the symbol SVLC). These condensed consolidated interim financial statements were authorized for issue by the board of directors of the Company on May 14, 2013. 2.BASIS OF PRESENTATION Statement of Compliance These condensed consolidated interim financial statements have been prepared in accordance with International Accounting Standard 34 Interim Financial Reporting (“IAS 34”) as issued by the International Accounting Standards Board (“IASB”). These condensed consolidated interim financial statements should be read in conjunction with SilverCrest’s most recently issued consolidated financial statements for the year ended December 31, 2012, which includes information necessary or useful to understanding the Company’s business and financial statement presentation. In particular, the Company’s significant accounting policies, use of judgments and estimates were presented in Note 2 of these consolidated financial statements, and have been consistently applied in the preparation of these condensed consolidated interim financial statements. Basis of Preparation These condensed consolidated interim financial statements have been prepared on a historical cost basis except for certain financial instruments which are measured at fair value. These condensed consolidated interim financial statements include the accounts of SilverCrest and its wholly-owned subsidiaries NorCrest Silver Inc., and SVL Minerals Ltd. (both incorporated under the laws of Canada), and Nusantara de Mexico S.A. de C.V., Santa Elena Oro y Plata S.A. de C.V., Minera de Cerro Santo S.A. de C.V., Magellan Exploracion S.A. de C.V. and SilverCrest de Mexico S.A. de C.V. (all incorporated under the laws of Mexico). All intercompany balances, transactions, income and expenses, and profits or losses have been eliminated on consolidation. SilverCrest consolidates subsidiaries where the Company has the ability to exercise control. Control is achieved when the Company has the power to govern the financial and operating policies of the entity. Control is normally achieved through ownership, directly or indirectly, of more than 50 percent of the voting power. Control can also be achieved through power over more than half of the voting rights by virtue of an agreement with other investors or through the exercise of de facto control. Company Ownership% Place of Incorporation Principal Activity NorCrest Silver Inc. 100% Canada Holding Company SVL Minerals Ltd. 100% Canada Holding Company Nusantara de MexicoS.A. de C.V. 100% Mexico Santa Elena Mine and Mineral Development Santa Elena Oro y Plata S.A. de C.V. 100% Mexico Service Company Minera de Cerro Santo S.A. de C.V. 100% Mexico Service Company Magellan Exploracion S.A. de C.V. 100% Mexico Service Company SilverCrest de Mexico S.A. de C.V. 100% Mexico Exploration and Evaluation 7 SILVERCREST MINES INC. NOTES TO THE CONDENSED CONSOLIDATED INTERIM FINANCIAL STATEMENTS (UNAUDITED) (Expressed in United States Dollars) THREE MONTHS ENDED March 31, 2013 and 2012 TSX.V:SVLNYSE MKT: SVLC 2.BASIS OF PRESENTATION (continued) Use of Judgments and Estimates The preparation of these condensed consolidated interim financial statements in accordance with IFRS requires management to make judgments, estimates and assumptions that affect the reported amounts and the valuation of assets and liabilities and the disclosure of contingent assets and liabilities at the date of the condensed consolidated interim financial statements and the reported amounts of revenues and expenditures during the period. These judgments and estimates are continuously evaluated and are based on management’s experience and knowledge of the relevant facts and circumstances. Actual results may differ from the amounts included in the condensed consolidated interim financial statements. The key areas where judgments, estimates and assumptions have been made are summarized as follows: · Estimates of the quantities of proven and probable reserves and the portion of resources considered to be probable of economic extraction, which are used in: the calculation of depletion expense; the capitalization of production phase stripping costs; and, forecasting the timing of the payments related to the asset retirement obligations. SilverCrest estimates ore reserves and mineral resources based on information compiled by qualified persons as defined in accordance with the Canadian Securities Administrators’ National Instrument 43-101 Standards of Disclosure for Mineral Projects requirements; · Estimates of ounces of gold/silver ore in stockpiles and on leach pads that are based on the number of tonnes added, the gold/silver contained therein and the metallurgical recovery rate; · The determination of the date on which a mine commences commercial production, since capitalization of certain costs and revenues ceases upon commencing commercial production; · The determination that costs related to exploration drilling, evaluation studies and other development work that have been capitalized have probable future benefit and are economically recoverable; · The estimated useful lives of property, plant and equipment, and the measurement of depreciation expense; · The estimated fair values of cash generating units for non-current asset impairment tests; · Recognition of provisions for asset retirement obligations, including the estimation of the rehabilitation costs, timing of expenditures, the impact of changes in discount rates, and changes in environmental and regulatory requirements; · The determination of the Company’s functional currencies; · The estimation of the tax basis of assets and liabilities and related deferred income tax assets and liabilities, the measurement of income tax expense, and indirect taxes; · The determination of the fair value of derivative instruments, agent warrants in capital stock, and inputs used in accounting for share-based compensation; and · The recoverability of amounts receivable and value added taxes receivable. 3.CHANGES IN ACCOUNTING POLICIES The Company has adopted the following new standards, along with any consequential amendments, effective January 1, 2013. These changes were made in accordance with the applicable transitional provisions. IFRS 10 Consolidated Financial Statements In May 2011, the IASB issued IFRS 10 Consolidated Financial Statements to replace IAS 27 Consolidated and Separate Financial Statements and SIC 12 Consolidation – Special Purpose Entities. The new consolidation standard changes the definition of control so that the same criteria apply to all entities, both operating and special purpose entities, to determine control. The revised definition focuses on the need to have both power and variable returns before control is present. Management conducted a review of all of the Company’s entities and determined that the adoption of IFRS 10 did not result in any change in the consolidation status of any of the Company’s subsidiaries. 8 SILVERCREST MINES INC. NOTES TO THE CONDENSED CONSOLIDATED INTERIM FINANCIAL STATEMENTS (UNAUDITED) (Expressed in United States Dollars) THREE MONTHS ENDED March 31, 2013 and 2012 TSX.V:SVLNYSE MKT: SVLC 3.CHANGES IN ACCOUNTING POLICIES (continued) IFRS 11 Joint Arrangements In May 2011, the IASB issued IFRS 11 Joint Arrangements to replace IAS 31, Interests in Joint Ventures. The new standard defines two types of arrangements: Joint Operations and Joint Ventures. The focus of the standard is to reflect the rights and obligations of the parties involved in the joint arrangement, regardless of whether the joint arrangement operates through a separate legal entity. Joint arrangements that are classified as joint ventures are accounted for using the equity method of accounting. Joint arrangements that are classified as joint operations require the venturers to recognize the individual assets, liabilities, revenues and expenses to which they have legal rights or are responsible. The adoption of IFRS 11 had no impact as SilverCrest does not currently hold interests in Joint Arrangements. IFRS 12 Disclosure of Interests in Other Entities In May 2011, the IASB issued IFRS 12 Disclosure of Interests in Other Entities to create a comprehensive disclosure standard to address the requirements for subsidiaries, joint arrangements and associates including the reporting entity’s involvement with other entities. It also includes the requirements for unconsolidated structured entities (i.e. special purpose entities). We have adopted IFRS 12 effective January 1, 2013. The adoption of IFRS 12 will result in incremental disclosures in our annual consolidated financial statements. IFRS 13 Fair Value Measurement In May 2011, the IASB issued IFRS 13 Fair Value Measurement as a single source of guidance for all fair value measurements required by IFRS to reduce the complexity and improve consistency across its application. The standard provides a definition of fair value and guidance on how to measure fair value as well as a requirement for enhanced disclosures. We have adopted IFRS 13 on a prospective basis. Refer to disclosures on fair value measurement in note 16. IFRIC 20 Stripping Costs in the Production Phase of a Surface Mine In October 2011, the IASB issued IFRIC 20 Stripping Costs in the Production Phase of a Surface Mine. IFRIC 20 provides guidance on the accounting for the costs of stripping activities during the production phase of surface mining when two benefits accrue to the entity as a result of the stripping: useable ore that can be used to produce inventory and improved access to further quantities of material that will be mined in future periods. IFRIC 20 was adopted effective January 1, 2013 and had no impact in comparative periods. 4.NEW STANDARDS NOT YET ADOPTED IFRS 9 Financial Instruments In November 2009, the IASB issued IFRS 9 Financial Instruments as the first step in its project to replace IAS 39 Financial Instruments: Recognition and Measurement. IFRS 9 retains but simplifies the mixed measurement model and establishes two primary measurement categories for financial assets: amortized cost and fair value. The basis of classification depends on an entity’s business model and the contractual cash flow of the financial asset. Classification is made at the time the financial asset is initially recognized, namely when the entity becomes a party to the contractual provisions of the instrument. IFRS 9 amends some of the requirements of IFRS 7 Financial Instruments: Disclosures, including added disclosures about investments in equity instruments measured at fair value in other comprehensive income, and guidance on financial liabilities and derecognition of financial instruments. In December 2011, the IASB issued an amendment that adjusted the mandatory effective date of IFRS 9 from January 1, 2013 to January 1, 2015. IAS 32 – Financial Instruments: Presentation (“IAS 32”) - The IASB amended IAS 32, “Financial Instruments: Presentation” to clarify certain aspects because of diversity in application of the requirements on offsetting, focused on four main areas: · the meaning of ‘currently has a legally enforceable right of set-off’; · the application of simultaneous realization and settlement; · the offsetting of collateral amounts; and · the unit of account for applying the offsetting requirements. The amended standard is effective for annual periods beginning on or after January 1, 2014. The Company has not yet completed the process of assessing the impact that IFRS 9 and IAS 32 will have on its consolidated financial statements, or whether to early adopt these new requirements. 9 SILVERCREST MINES INC. NOTES TO THE CONDENSED CONSOLIDATED INTERIM FINANCIAL STATEMENTS (UNAUDITED) (Expressed in United States Dollars) THREE MONTHS ENDED March 31, 2013 and 2012 TSX.V:SVLNYSE MKT: SVLC 5.INVENTORY March 31, 2013 December 31, 2012 Silver and gold in process $ $ Finished goods - dore bars Supplies $ $ 6.PROPERTY, PLANT AND EQUIPMENT Santa Elena Mine Santa Elena Mine Corporate Total Equipment Mining Assets Expansion in Progress Office Cost Balance at December 31, 2011 $ Additions Balance at December 31, 2012 Additions - Balance at March 31, 2013 $ Accumulated depreciation and depletion Balance at December 31, 2011 $ $ $
